      Case 2:19-cr-20034-JAR-JPO Document 1 Filed 05/23/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,                  )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )     No. 19-cr-20034-JAR/JPO
                                           )
DEBORAH SELL,                              )
                                           )
            Defendant.                     )

                                INFORMATION

      The United States Attorney for the District of Kansas charges:

      1. Defendant Deborah Sell served as the City Treasurer for the City of

Fontana, Kansas (‘the City”) until she left employment with the City in

approximately September 2017.

      2. The City maintained a bank account at First Option Bank.

                         THE SCHEME TO DEFRAUD

      3. Beginning sometime prior to July 2015, and continuing until she left

employment with the City, the defendant devised and executed a scheme to

defraud the City by using money belonging to the City to pay her personal

expenses.

      4. The defendant executed the scheme to defraud the City in a number

of ways:

            a. The defendant caused checks to be issued by the City which the

defendant used to pay for personal expenses, without lawful authority.
      Case 2:19-cr-20034-JAR-JPO Document 1 Filed 05/23/19 Page 2 of 4




            b. The defendant used a debit card for a bank account owned by

the City to withdraw cash for personal expenses.

            c. As part of her employment, the defendant obtained cash from

city taxpayers for services and fees, such as water utility bills. Instead of

depositing the cash into the City’s bank account, the defendant kept a portion

of the cash for her personal use.

      5. On or about February 6, 2017, the defendant used a debit card

belonging to the City to withdraw cash from an ATM located at a casino in

Riverside, Missouri. The defendant used the cash for personal expenses.


                                 COUNT ONE
                        (Wire Fraud, 18 U.S.C. § 1343)

      6. Paragraphs one through five are incorporated and realleged.

      7. On or about February 6, 2017, in the District of Kansas and

elsewhere, the defendant,

                                DEBORAH SELL,

having devised a scheme to defraud and obtain money and other property by

means of false and fraudulent pretenses, promises, and representations,

caused to be transmitted by means of wire in interstate or foreign commerce, a

writing, sign, and signal, for the purpose of executing such scheme to defraud,

that is the transmission of a wire signal from an ATM machine in Missouri to a

bank in Kansas.

      8. This was in violation of Title 18, United States Code, Section 1343.

                                 COUNT TWO
               (Filing a False Tax Return, 26 U.S.C. § 7206(1))
       Case 2:19-cr-20034-JAR-JPO Document 1 Filed 05/23/19 Page 3 of 4




       9. On or about April 15, 2017, in the District of Kansas, the defendant,

                                DEBORAH SELL,

willfully made and subscribed a 2016 U.S. Individual Income tax return, which

was verified by a written declaration that it was made under the penalties of

perjury and was filed with the Internal Revenue Service, which 2017 U.S.

Individual Income Tax Return she did not believe to be true and correct as to

every material matter, in that the defendant failed to report approximately

$94,407 in income.

       10. This was in violation of Title 26, United States Code, Section

7206(1).

STEPHEN R. MCALLISTER
UNITED STATES ATTORNEY
DISTRICT OF KANSAS


/s/ D. Christopher Oakley, #19248
Assistant United States Attorney

FOR:

STEPHEN R. MCALLISTER
United States Attorney
District of Kansas
500 State Avenue, Suite 360
Kansas City, Kansas 66061
Ks. S. Ct. No. 10866
Stephen.McAllister@usdoj.gov

(It is requested that trial of the above captioned case be held in Kansas City,
Kansas.)
     Case 2:19-cr-20034-JAR-JPO Document 1 Filed 05/23/19 Page 4 of 4




PENALTIES


Count One – Wire Fraud (18 U.S.C. § 1343)
     NMT 20 years imprisonment
     NMT 5 years supervised release
     NMT $250,000 fine
     $100 Special Assessment

Count Two - Filing a False Income Tax Return (26 U.S.C. § 7206(1)
     NMT 3 years imprisonment
     NMT $250,000 fine
     NMT 1 year supervised release
     $100 Special Assessment
     Costs of Prosecution
